Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

           Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

           Defendants/Counter-Plaintiffs.

   _______________________________________/


        STATE FARM MUTUAL’S REPLY IN SUPPORT OF ITS DAUBERT MOTION TO
               STRIKE TESTIMONY AND OPINIONS OF J’AMY KLUENDER

           Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

   (“SFM”), by counsel and pursuant to the Federal Rules of Civil Procedure and the Local Rules,

   hereby files this Reply in Support of its Daubert Motion to Strike the Testimony and Opinions of

   J’Amy Kluender (“Kluender”) and states as follows:

   I.      INTRODUCTION

           After SFM exposed fundamental flaws in Kluender’s qualifications, methodology, and

   opinions during her deposition and identified them in its motion to strike, Defendants now seek to

   recast Kluender’s opinions as (somehow) not based on any claims handling practices. [ECF No.

   122](the “Response”). Unfortunately for Defendants, Kluender’s written report and testimony

   make crystal clear that Kluender’s only opinion concerns “the handling by State Farm of the

   Claims at issue” in this lawsuit, and indeed, the only potentially relevant purported experience she

   has is as a claim adjuster. [ECF No. 119-2 at 2]. Seeking to distract the Court from the reality



                                                    1
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 2 of 11



   that Kluender failed to review the claim adjusters’ files and records that provide the actual evidence

   of the claims handling decision-making, Defendants, in their Response, instead list a series of

   irrelevant “qualifications,” and recast Kluender’s opinion in a last-ditch effort to prevent Kluender

   from being excluded. However, Kluender’s opinions remain inadmissible.

          In its Daubert motion to strike Kluender, SFM made five arguments: (1) Kluender’s

   opinion is irrelevant because the reasonableness of SFM’s claim handling is not at issue in this

   lawsuit; (2) Kluender does not have the requisite experience to provide expert testimony; (3)

   Kluender’s opinions relating to SFM’s state of mind are inadmissible; (4) Kluender’s methodology

   is unreliable because she failed to review the at-issue claims; and (5) Kluender’s opinion that SFM

   acted unreasonably because its investigators purportedly failed to share information with its claim

   adjusters is inadmissible because it is not based on any legal or industry standards. In its Response,

   Defendants make only three rebuttal arguments: Kluender is qualified, she is not offering an

   opinion on whether the 500+ claims were handled reasonably so her failure to review the records

   is irrelevant, and her opinion is really just that SFM should have shared information. It is telling

   that Defendants completely ignore SFM’s other arguments.            For the reasons stated below,

   Kluender’s expert opinion must be stricken.

          First, despite Defendants’ best efforts, Kluender remains unqualified to provide expert

   testimony regarding SFM’s claims handling or investigation practices because she concedes – as

   she must – that she never reviewed the documents that would allow her to opine on SFM’s claims

   handling, and moreover, she has no knowledge or experience regarding medical provider

   investigations or when such investigative material should be shared with claim adjusters. Second,

   Defendants’ attempt to distance themselves from Kluender’s opinion that each of the 500+ at-issue

   claims were unreasonably handled and recast her opinion is improper and should be excluded.




                                                     2
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 3 of 11



   Third, Kluender’s recast opinion that SFM acted unreasonably when it purportedly failed to share

   information is inadmissible because it is not based on any legal or industry standard and Kluender

   has no relevant professional experience that would allow her to render this opinion. And finally,

   Kluender affirmed that her opinions depend entirely on SFM’s state of mind, which are not proper

   grounds for expert testimony. For these reasons, all of Kluender’s opinions should be excluded.

   II.    ARGUMENT

          A.      Defendants Concede Kluender’s Opinions Are Irrelevant.

          In its motion, SFM established Kluender’s opinions should be stricken because they are

   not relevant to any issue or defense in this case. See [ECF No. 119 at 7]. Defendants completely

   ignore and fail to respond to this argument. See generally [ECF No. 122]. By failing to address

   SFM’s argument, Defendants concede Kluender’s opinions are irrelevant. See Slugocki v. United

   States By & Through Dep’t of Labor, Office of Workers’ Comp. Programs, Div. of Fed. Emps.’

   Comp., 988 F. Supp. 1443, 1447 (S.D. Fla. 1997) (finding the party conceded an argument by

   “fail[ing] to address [it] anywhere in his Response brief”). As a result, Defendants have not

   satisfied their “substantial burden under Rule 702” to demonstrate that Kluender’s opinions have

   “a justified scientific relationship to the pertinent facts” and issues of this lawsuit. Cook ex rel.

   Estate of Terrier v. Sheriff of Monroe Cnty., 402 F.3d 1092, 1107 (11th Cir. 2005); McDowell v.

   Brown, 392 F.3d 1283, 1299 (11th Cir. 2004). Kluender’s opinions should be stricken on this

   basis alone.

          B.      Kluender Is Not Qualified To Provide Expert Testimony Relating To SFM’s
                  Investigation.

          In their Response, Defendants attempt to explain why Kluender is purportedly qualified to

   testify about the “reasonableness” of SFM’s alleged failure to communicate investigative

   information to its claim adjusters. [ECF No. 122 at 1-6]. Setting aside the revisionist nature of



                                                    3
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 4 of 11



   Kluender’s opinion (which is discussed below), none of the “qualifications” Defendants cite can

   overcome the glaring flaw in her background. Kluender has never worked as an investigator for

   any insurer investigating potential medical provider fraud and has never supervised any employees

   investigating potential medical provider fraud. See Kluender Tr. at 263:15-24 (Q: And you’ve

   never supervised someone who has the role that Jennifer Fuller has, which is a project specialist?

   A: Correct); 113:4-7 (Q: . . . None of the 13 years were as a claims adjuster in a special

   investigation or multi-claim investigation unit; can we agree on that? A: Correct). She also has

   never adjusted a Florida PIP claim. See Kluender Tr. at 103:3-10 (Q: You never handled a Florida

   PIP claim; is that right? A: No, I haven’t). Defendants attempt to overcome this incredible lack of

   experience by over-generalizing Kluender’s background. Defendants claim, for example,

   Kluender has “experience handling every manner of insurance claim[s],” that she worked “full

   time for State Farm at every level of its claims handling operations,” and that “the claims handling

   processes [] go hand-in-hand with insurance fraud investigations.” Resp. at 2. But, all of this

   purported experience relates to the “claim handling” of completely different types of claims. None

   of her experience relates to being part of or managing an investigative team and the sharing of

   information between the investigative team and claim handlers. If Kluender is going to provide an

   “expert” opinion on whether SFM’s multi-claim investigative team should have shared

   information with the non-investigative claim adjusters who were handling some of the at-issue

   claims, Kluender must demonstrate that she has at least some relevant experience as a project

   specialist or the manager of a project specialist such that she would know whether the project

   specialist should or must share information with the claim adjusters. To be clear, Kluender has

   never had to determine what investigative material (if any) should be shared with non-investigative

   claim adjusters, and, if so, when. Kluender Tr. at 264:5-8. Thus, Kluender has no professional




                                                    4
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 5 of 11



   experience to draw upon to provide an “expert” opinion on what, and when, investigators should

   communicate information to claim adjusters.

          Moreover, she conceded that she has no idea how other insurers conduct investigations

   into medical providers. Kluender Tr. at 115:13-120:11. Perhaps most importantly, she admitted

   she does not know if SFM or any other insurer requires its investigators to communicate with its

   claim adjusters and, if they do, under what circumstances such communications should occur.

   Kluender Tr. at 118:7-16. Kluender simply has no knowledge or professional experience about

   when (and even if) investigators must communicate with non-investigative claim adjusters.

   Defendants’ over-generalized arguments to the contrary cannot cure this glaring deficiency.

          Regardless of Defendants’ spin, the reality is that Kluender has spent the bulk of her career

   in an entry-level claim adjuster position, which is a non-investigative, non-managerial, non-

   supervisory job held by thousands of SFM employees. [ECF No. 119 at 8]. Her role as SFM’s

   contact person for the Pennsylvania Insurance Department consisted of nothing more than simply

   relaying information to the Department relating to SFM’s compliance with the state’s insurance

   laws, but her testimony that she has no actual investigative experience in any capacity—

   supervisory or ground-level—stands. Before she was terminated for cause, her two-year stint as a

   team manager from 2013 to 2015—her only time in her near-twenty-year career at SFM where she

   held any type of supervisory experience—did not involve any work handling Florida PIP claims

   or investigating potential medical fraud. Kluender Tr. at 112:16-20. In short, none of her jobs

   equip her with the knowledge or experience to be a now-professed expert in medical fraud

   investigations or when investigators should share investigative materials with claim adjusters.

   Accordingly, her speculative beliefs regarding the “reasonableness” of SFM’s alleged failure to

   communicate information to its claim adjusters should be excluded. See In re Trasylol Prods.




                                                   5
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 6 of 11



   Liab. Litig., No. 08-MD-01928, 2010 WL 1489793, at *8-9 (S.D. Fla. Feb. 24, 2019) (excluding

   expert opinion because expert did not have relevant experience and could not identify standard,

   guideline, rule, or regulation to show opinion was based on anything other than his “own subjective

   beliefs and personal views”).

          C.      Defendants Acknowledge Kluender Has No Basis To Provide Any Opinion
                  Regarding SFM’s Claims Handling, And Impermissibly Try To Change Her
                  Opinion At The Eleventh Hour.

          Defendants hired Kluender to provide an opinion regarding the “reasonableness” of SFM’s

   claims handling. See [ECF No. 119-2 at 2]; Kluender Tr. at 26:8-20; 27:13-15 (ECF 119-1 at 27-

   28). Now, recognizing Kluender cannot provide such an opinion because she only reviewed five

   of the 500+ claims at-issue in this lawsuit, Defendants improperly attempt to recast Kluender’s

   opinion. Defendants—for the first time in this case—claim that “Ms. Kluender’s opinion is not

   based on SFM’s unreasonable claim handling.” Resp. at 2 (emphasis added). This, of course,

   makes no sense given the explicit proclamations in Kluender’s report and her testimony. In the

   first sentence of her Report, Kluender stated that the purpose of her expert opinion was to outline

   her “actual opinions concerning the handling by State Farm of the Claims at issue in the above

   lawsuit.” [ECF No. 119-2 at 2](emphasis added). She purportedly reviewed certain documents

   “with a focus on evaluating the manner in which State Farm handled the claims listed on Exhibits

   . . . G & N to the Amended Complaint[].” Id. (emphasis added). In the next section of her Report,

   Kluender affirmed she “evaluated State Farm’s claims handling conduct with respect to claims

   involving the Defendants[.]” Id. at 4 (emphasis added). She continued to provide seven pages of

   “pertinent” facts regarding her review of SFM’s claims handling. Id. at 4-10. In the body of her

   report, in a section titled “Analysis of the Reasonableness of State Farm’s Handling of Feijoo

   Claims,” Kluender outlined her opinions regarding the “reasonableness” of SFM’s claims




                                                   6
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 7 of 11



   handling. Id. at 4-10. Finally, Kluender boldly concluded that SFM’s handling of “every claim,”

   including its decisions to pay and deny Defendants’ bills, was unreasonable:




   Id. at 14.

           During her deposition, Kluender affirmed she was hired by Defendants for the sole purpose

   of evaluating the reasonableness of SFM’s claims handling.

           Q: What specific questions or issues were you asked to examine in this case?
           MR. BARATTA: Objection to the form.
           A: I was asked to review the handling of the claims by the carrier and determine if
           it was reasonable.
           Q: When you refer to the handling of the claims, are you referring to the claims at
           issue in this complaint?
           A: Yes.
           ...
           Q: Were there any other questions you were asked to look into?
           A: No.

   Kluender Tr. at 26:8-20; 27:13-15 (ECF 119-1 at 27-28). She also doubled down on her opinion

   that SFM’s handling of “every claim,” including its payment and denial of payments, was

   unreasonable. Kluender Tr. at 73:22-74:10; 76:4-12; 132:2-133:4; 135:12-15.

           Now, after SFM highlighted Kluender’s fundamental methodological error in its motion to

   strike, Defendants declare Kluender’s opinion has nothing to do with how SFM handled

   Defendants’ claims and relates only to the purported failure to share information with claim

   adjusters. Defendants’ attempt to abandon Kluender’s opinions regarding the “reasonableness” of

   SFM’s claims handling—which by her own admission was the sole reason she was hired in this

   case—should be rejected and her opinion should be stricken.




                                                   7
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 8 of 11



          D.      Kluender’s Purported Opinion That A Reasonable Insurer Would Have
                  Shared Information With Its Claim Adjusters Should Be Excluded.

          Defendants spend nearly half of their Response recasting Kluender’s opinion. Indeed, and

   as stated above, Defendants now argue Kluender’s only opinion is that “a reasonable insurer would

   have shared the information it had about Dr. Feijoo’s billing practices with the people actually

   paying the bills.” Resp. at 7 (emphasis in original). Ignoring the fact that this proclamation is not

   supported by any citations to the record and appears to be nothing more than counsel’s fictional

   story-telling, Kluender’s recast opinion should be excluded because she has not (and cannot)

   identify any laws or industry standards to use as a reference point for evaluating the reasonableness

   of SFM’s purported failure to share information. As described in SFM’s motion to strike, Kluender

   cannot identify any statute, regulation, or industry standard relating to if, what, and when

   investigators must communicate with non-investigative claim adjusters. See In re Trasylol Prods.

   Liab. Litig., 2010 WL 1489793, at *8-9; Kluender Tr. at 117:24-121:5 (no knowledge about what

   other insurers require in terms of communication); id. at 157:2-158:17 (no knowledge of legal

   rules or standards for communications).

          As discussed above, she has no professional experience with SFM’s own investigative

   practices, much less whether any other insurers require their investigators to communicate with

   their non-investigative claim adjusters (assuming insurers separate these roles) or, if they do, under

   what circumstances such communications must occur. Kluender Tr. at 117:24-118:16. And she

   certainly has no Florida-specific knowledge: she does not know how any other insurers issuing

   PIP insurance in Florida conduct investigations into medical providers. Kluender Tr. at 115:13-

   120:11. Put together, Kluender has no professional experience and no knowledge of an industry

   standard for which she could evaluate the “reasonableness” of SFM’s decision to share or not share

   investigative information with its claim adjusters. See In re Trasylol Prods. Liab. Litig., 2010 WL



                                                     8
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 9 of 11



   1489793, at *8-9. As a result, her opinions regarding how SFM should have conducted its

   investigation should be excluded. Id.

           E.     Kluender’s Opinions Based on SFM’s State of Mind Are Inadmissible Because
                  They Are Still Based On Rank Speculation.

           As detailed in SFM’s motion to strike, all of Kluender’s purported expert opinions—

   expressed throughout her Report and during her deposition—depend on her inadmissible personal

   belief regarding SFM’s state of mind. See [ECF No. 119 at 10–11].

           Realizing Kluender’s opinions regarding SFM’s state of mind are inadmissible, Defendants

   now proclaim that “[t]he subjective mindset of State Farm is irrelevant” and that Kluender’s

   opinions are not “dependent upon or [] principally concerned with State Farm’s motive for

   concealing what it knew about Dr. Feijoo’s coding practices from its own adjusters.” [ECF No.

   122 at 6] (SFM’s state of mind is now irrelevant); id. at 10 (Kluender is not concerned with SFM’s

   motive). This, of course, runs headlong into Kluender’s actual testimony. But, as with Kluender’s

   opinions regarding the “reasonableness” of SFM’s claims handling, Defendants attempt to

   disavow Kluender’s opinions, perhaps recognizing they are inadmissible under the law of this

   district.

           Notwithstanding, her opinions remain inadmissible because they are still based on her

   impermissible impressions of SFM’s intent, motive, purpose, and whether it was deceived. First,

   Kluender affirms (in her new Affidavit) her opinion that SFM was not, and could not have

   reasonably been, deceived by Defendants’ bills because SFM purportedly “was fully aware” of

   issues relating to Dr. Feijoo’s use of CPT Codes and decided to “deliberately conceal” that

   information from its claim adjusters. [ECF 122 No. at 10]; Kluender Aff. at ¶¶ 7, 10. Additionally,

   Kluender’s new Affidavit restates her belief that SFM’s motive was to “approve[] a strategy of

   using discovery in claims involving Dr. Feijoo to support the goal of developing an affirmative



                                                   9
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 10 of 11



   litigation[.]” Kluender Aff. at ¶ 8. Kluender’s opinions are still entirely dependent on SFM’s

   purported intent “to support the goal” of filing a “fake” lawsuit against Defendants. Thus, all of

   her opinions should be excluded under the black letter law of this district. See, e.g., Quevedo v.

   Iberia, Lineas Aereas De Espana, S.A. Operadora Unipersonal, No. 17-21168-CV, 2018 WL

   4932097, at *4 (S.D. Fla. Oct. 11, 2018) (excluding expert testimony regarding aircrew’s state of

   mind); Taylor v. Novartis Pharm. Corp., No. 06-61337-CIV, 2013 WL 5118945, at *4 (S.D. Fla.

   Apr. 22, 2013) (excluding expert testimony regarding corporation’s intent); Kaufman v. Pfizer

   Pharm., Inc., No. 1:02-CV-22692, 2011 WL 7659333, at *9 n.8 (S.D. Fla. Aug. 4, 2011)

   (excluding all of the expert’s opinions regarding “motives and state of mind, regardless of where

   or how they appear in her expert report”); In re Trasylol Prods. Liab. Litig., 2010 WL 1489793, at

   *8-9 (same and noting that “[t]he question of intent or motive is a classic jury question and not

   one for experts”).

   III.   CONCLUSION

          WHEREFORE, Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE

   COMPANY, respectfully requests the Court to enter an Order striking the opinions set forth in the

   expert report of J’Amy Kluender, not permit her to testify at trial, or otherwise limit her testimony

   at trial as set forth above and provide any such other relief the Court deems necessary and proper.

          Dated this 29th day of August, 2019.

                                                         Respectfully submitted,

                                                         /s/ Kenneth P. Hazouri
                                                         KENNETH P. HAZOURI
                                                         Trial Counsel
                                                         Fla. Bar No. 019800
                                                         khazouri@dsklawgroup.com
                                                         lquezada@dsklawgroup.com
                                                         ANDREW S. BALLENTINE
                                                         Fla. Bar No. 118075
                                                         aballentine@dsklawgroup.com


                                                    10
Case 1:18-cv-23329-RAR Document 132 Entered on FLSD Docket 08/29/2019 Page 11 of 11



                                             lmorales@dsklawgroup.com
                                             deBeaubien, Simmons, Knight,
                                               Mantzaris and Neal, LLP
                                             332 North Magnolia Avenue
                                             Orlando, Florida 32801
                                             Telephone: (407) 422-2454
                                             Facsimile: (407) 849-1845

                                             —and—

                                             DAVID I. SPECTOR, ESQ.
                                             Fla. Bar No. 086540
                                             david.spector@hklaw.com
                                             KAYLA L. PRAGID, ESQ.
                                             Fla. Bar No. 098738
                                             kayla.pragid@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             222 Lakeview Avenue, Ste. 1000
                                             West Palm Beach, Florida 33401
                                             Telephone: (561) 833-2000
                                             Facsimile: (561) 650-8399

                                             Attorneys for Plaintiff/Counter-Defendant




                                        11
